IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 2, 2009

                                     No. 09-10043                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



LAURA WALKER BERNARD,

                                                   Petitioner-Appellant
v.

W. ELAINE CHAPMAN, WARDEN FMC CARSWELL; FEDERAL BUREAU
OF PRISONS

                                                   Respondents-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas

                         Lower Docket Number 4:08-CV-599


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Laura Walker Bernard appeals the judgment of the
district court dismissing all of her claims against the Federal Bureau of Prisons
as an improper respondent to proceedings brought pursuant to 28 U.S.C. §2241,
and dismissing Bernard’s application for a writ of habeas corpus pursuant to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-10043

§2241 for lack of standing and lack of ripeness or, alternatively, for failure to
exhaust administrative remedies.
      We have carefully reviewed the record on appeal, including the briefs of
the parties, and have considered the law applicable to the facts as related
therein. Based on that review, we are convinced that the orders and rulings of
the district court in this action are free of error and correct in all respects.
Accordingly, for reasons set forth in that court’s Memorandum Opinion and
Order filed November 22, 2008, the judgment appealed from by Bernard is
AFFIRMED.




                                       2